Citation Nr: 1624602	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2016, the Veteran and his wife testified at a Travel Board hearing.

At the hearing, the Veteran submitted additional evidence in the form of a July 1970 x-ray of his back and a May 2016 buddy statement from a former coworker at General Motors (GM).  The Veteran waived initial RO review of any subsequently submitted evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the tinnitus claim.  The low back claim is addressed in the remand section.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Service connection for a "chronic disease," including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that he currently suffers from tinnitus that is related to his military service.  At the May 2016 Board hearing, he reported that he was exposed to hazardous noise in service, including gunfire, cannon fire and helicopter noise.  He further noted that one of his details while stationed in Kentucky was at a gun range, and later, while stationed in Alaska, he worked right off of an air base.  His DD-214 lists his occupational specialty as a radio mechanic.

The Veteran was afforded a VA examination in June 2011.  The Veteran reported that his tinnitus is constant in his left ear and intermittent in his right ear, occurring a few times per week for up to a half hour in duration.  The Veteran further reported that the tinnitus has been present since service and began after shooting on a gun range in service.  Recreational noise exposure included riding motorcycles, using power tools and lawn equipment, and hunting (the Veteran is a left-handed shooter).  The examiner reported that the condition is less likely as not caused by or a result of service.  She noted the pre-induction and separation audiograms were normal with no evidence of a threshold shift during service.  She further reported that the Veteran reportedly worked in a factory setting for 31 years in the presence of noise (with hearing protection), which may have contributed to his current hearing loss.

As indicated above, at the May 2016 hearing, the Veteran reported that noise exposure in service caused his current tinnitus.  He noted that he worked for GM before and after service, however, he worked mainly in assembly and repair and always wore hearing protection.  He indicated that he always hears what sounds like a dial tone going off and that it causes him difficulty sleeping.  The Veteran's spouse similarly indicated that he requires a radio or fan to help him fall asleep and that the ringing in his ears has occurred for their entire marriage, which began in service.  She noted that this included when they lived in Alaska, requiring a fan to run so the Veteran could sleep.

The Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  The Veteran's statements to the June 2011 VA examiner and during the May 2016 hearing regarding his exposure to hazardous noise are consistent.  The Veteran's statement that he was exposed to gunfire, cannon fire and helicopters are competent and credible.  Further, the June 2011 VA examiner's report is of limited probative value, as she did not consider the Veteran's competent and credible assertions of tinnitus since service, and instead based her conclusion on the audiograms from service and the Veteran's post-service work experience.  Given the Veteran's competent and credible statements regarding his tinnitus, the Board finds the evidence is at least in equipoise regarding whether or not the Veteran's current tinnitus began during military service and continued since service.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus that had its onset in service.  Accordingly, entitlement to service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that he has a low back condition that had its onset in service.  At the May 2016 Board hearing, he reported that during training in service, or sometime after his service began, his back pain began and continued thereafter.  He indicated he has received continuous treatment for his back condition since service.  His spouse also indicated that his back has bothered him since service and that he experiences pain every day.

In addition, the Veteran indicated that he worked for GM before and after service.  He noted that when he started working at GM, prior to service, he was found physically fit and when he got out of the Army and again was prepared to start working at GM, he underwent another physical.  He notes that this reentry physical included an x-ray which noted sacralization of the lower spine which caused GM to put the Veteran on permanent limitations.  He also noted that he was told not to report to Reserve training in 1974 due to his back condition.

A review of the record shows a private July 1970 x-ray which indicated no significant findings in the lumbosacral spine.  However, immediately after service the Veteran underwent a private January 1973 x-ray, which indicated straightening of the lumbar lordotic curve and partial symmetrical sacralization at L5.  This x-ray and the corresponding report led to permanent restrictions for the Veteran of no lifting over 25 pounds and no bending below knee level, during his work at GM.  Further, a July 1974 military personnel record indicated to the Veteran "do not report for training," and in an April 1975 statement, the Veteran noted the permanent physical condition of his back excused him previously from training.

Additionally, a March 2013 representative's statement noted the January 1973 document, which indicated a diagnosis of sacralization, a congenital condition.  He reported the same document noted a straightening of the lumbar lordotic curve which is often caused by muscle spasms as a result of pain.  He noted it could be suggested that the Veteran's military service aggravated the congenital issue.

There is evidence that the Veteran has a current back disability that may have had its onset in service and he has not been afforded a VA examination for the claim.  Therefore, the Board finds that a remand is required for his low back claim in order to afford him a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for his claimed low back disability.  The entire claims file must be reviewed by the examiner.  All appropriate tests and studies must be performed and all clinical findings must be reported in detail.

The examiner is to identify all current low back disabilities.

The examiner must provide an opinion as to whether any currently diagnosed low back disability clearly and unmistakably preexisted his military service (i.e., was it undebatably so?), and if so, whether there is clear and unmistakable evidence that this disability did not undergo a permanent increase beyond the natural progress of the disorder during military service (i.e., was it undebatably so?).

If such is not the case, the reviewing examiner must presume the Veteran was in sound condition with respect to the low back disability when he entered service.  The examiner is to then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified low back disability had its onset during, or is otherwise related to, the Veteran's active service.

The examiner is then also to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified arthritis of the low back manifested within a year of separation from service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, including the May 2016 hearing and the January 1973 x-ray of the Veteran's low back immediately after service.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


